Case 3:19-cv-20258-MAS-DEA Document4 Filed 06/29/20 Page 1 of 2 PagelD: 31

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LABORERS’ LOCAL UNION NOS. 472 &
172 and LABORERS’ LOCAL UNION NOS.
472 & 172 WELFARE AND PENSION
FUNDS AND SAFETY, EDUCATION AND
TRAINING FUNDS; ZAZZALI, FAGELLA,

NOWAK KLEINBAUM & FRIEDMAN, Civil Action No. 19-20258 (MAS) (DEA)
Petitioners, MEMORANDUM ORDER
Vv,

INTERCOUNTY PAVING ASSOC. LLC,

Respondent.

 

 

This matter comes before the Court upon the Petition to Confirm Arbitration Award
(“Petition”) (ECF No. 1) and Motion to Confirm Arbitration Award (“Motion”) (ECF No. 2) of
Laborers’ Local Union Nos. 472 & 172 and Laborers’ Loca! Union Nos. 472 & 172 Welfare and
Pension Funds and Safety, Education and Training Funds; and Zazzali, Fagella, Nowak,
Kleinbaum & Friedman, P.C. (collectively, “Petitioners”). Intercounty Paving Assoc. LLC
(“Respondent”) did not respond. Petitioners seek a judgment in the amount of $287,803.49.
(Proposed Order *2, ECF No. 2-1.)

The Court finds that the submissions in support of the Petition and Motion appear to
contain typographical errors and discrepancies. First, the Petition and Motion papers consistently

spell Respondent “Inttercounty” throughout.” (See Pet. 1-2; Notice of Mot., ECF No. 2; Proposed

 

' The Court references the ECF page number located at the top of the document.

* Petitioners’ civil cover sheet and Certificate of Service both utilize the “Intercounty” spelling.
(Civil Cover Sheet, ECF No. 1-2; Cert. of Service, ECF No. 2-2.) In addition, Petitioners utilize
“Intercounty” in the case caption for their Corporate Disclosure Statement. (ECF No. 3.) Otherwise,
the case captions generally provide “Inttercounty.” (See, e.g.. Pet. & Motion.)
Case 3:19-cv-20258-MAS-DEA Document 4 Filed 06/29/20 Page 2 of 2 PagelD: 32

Form of Order, ECF No. 2-1.) The underlying arbitration award that Petitioners seek to confirm,

however, spells Respondent “Intercounty.” (See Oct. 31, 2019 Arbitration Award & Order, ECF

No. 1 at *16.) Furthermore, Petitioners’ Certificate of Service indicates that Petitioners

forwarded the Petition and Motion to “Intercounty Paving Assoc., Inc.” (Certificate of Service

*2, ECF No. 2-2) (emphasis added). The underlying arbitration award, Respondent's signature

page to the collective bargaining agreement. the Petition, and Motion papers in general, however,

all refer to “Inttercounty” as an LLC. (See generally Pet. & Motion.)

Based on the typographical errors and discrepancies in the submissions, the Court finds

good cause to deny Petitioners’ Motion, without prejudice, pending filing of corrected

submissions and proof of service of the Petition and Motion upon Respondent. Accordingly,

IT 1S on this 27** day of June 2020, ORDERED that:

1.

i

tad

Petitioners’ Motion to Confirm Arbitration Award (ECF No. 2) is DENIED
without prejudice.

By July 29, 2020. Petitioners shal! file: (1) pleadings that correct the
typographical errors in the Petition and Motion; and (2) proof of service of the
Petition and Motion upon Respondent.’

Petitioners must serve a copy of this Order upon Respondent by July 8, 2020 and

must e-file proof of service.

 

MICHAEL A, suite

UNITED STATES DISTRICT JUDGE

 

3 Petitioners should attach a copy of the returned certified receipt card to their proof of service.
Otherwise. Petitioners must attach a Certification that sets forth sufficient facts from which the Court
can determine that Respondent was properly served with the Petition and Motion.

?
